Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 (1+9+10) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (1+10) of U.S. Patent No. 11244287, in view of Jagarlamudi et al. (US20170083590, Jagarlamudi).
Claim 10 (1+9+10) of the instant invention:
Claim 10 (1+10) of U.S. Patent No. 11244287:
1. A method for proactively presenting information associated with an event involving a user, the method comprising: 
receiving, at a client device of the user, a selection of a search icon associated with presenting event information for events associated with the user; 
in response to the selection of the search icon and without receiving additional inputs other than the selection of the search icon, obtaining event information about an upcoming event associated with the user, 
wherein obtaining the event information comprises: 
identifying a calendar invitation for the upcoming event; 
identifying at least one email conversation associated with the calendar invitation; and 
identifying at least one file associated with the calendar invitation; and 
generating and presenting an event icon within a graphical user interface of a displayed search page on the client device, the event icon including a plurality of selectable icons, 
each of the selectable icons being associated with one of the at least one email conversation associated with the calendar invitation and at least one file associated with the calendar invitation. 
1. A computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: receive user input indicating a request to display a search page; cause the search page to be displayed in response to the user input; automatically obtain, in response to the user input, event information about an event involving a user, wherein automatically obtaining the event information comprises: scanning a list of people who are scheduled to attend the event, the list of people being included in a calendar invitation for the event; searching a contact list corresponding to the user to try to identify anyone who is scheduled to attend the event but who is not in the contact list; and identifying at least one person who is included in the list of people who are scheduled to attend the event but who is not included in a contact list corresponding to the user; and cause a message indicating that there will be a potential new contact at the event to be automatically displayed on the search page, wherein the event information is obtained and the message is displayed without receiving any additional user input other than the user input indicating the request to display the search page.
9. The method of claim 1, wherein obtaining the event information further comprises identifying at least one contact from a contact database included within the calendar invitation based on the at least one contact not being included within a contact list of the user of the client device.  

10. The method of claim 9, further comprising: detecting a selection of a selectable icon from the plurality of selectable icons being associated with the at least one contact, the selectable icon including a link to a social media page associated with the at least one contact; and providing a display of the social media page in response to detecting the selection of the selectable icon being associated with the at least one contact.
10. The computer-readable medium of claim 1, wherein: the message comprises a name of the potential new contact and a user interface element; the computer-readable medium further comprises additional instructions that are executable by the one or more processors to display additional information about the potential new contact in response to detecting the user's selection of the user interface element; and the additional information comprises at least one of a title of the potential new contact, a department of the potential new contact, contact information for the potential new contact, and a link to connect with the potential new contact on social media.


Claim 10 (1+10) of U.S. Patent No. 11244287 fails to specifically show:
identifying a calendar invitation for the upcoming event; 
identifying at least one email conversation associated with the calendar invitation; and 
identifying at least one file associated with the calendar invitation; and 
generating and presenting an event icon within a graphical user interface of a displayed search page on the client device, the event icon including a plurality of selectable icons, 
each of the selectable icons being associated with one of the at least one email conversation associated with the calendar invitation and at least one file associated with the calendar invitation.
In the same field of invention, Jagarlamudi teaches: secure bubble content recommendation baed on a calendar invite. Jagarlamudi further teaches:
identifying a calendar invitation for the upcoming event (¶ [0042], [0043]) (e.g.,. the managed search application 122 can compare tags from the calendar event to tags on content stored by the other managed applications; . Recurring or rescheduled meetings can include a common meeting tag);
identifying at least one email conversation associated with the calendar invitation (¶ [0043]) (e.g., . Emails that are part of a thread can similarly include a common tag);
and identifying at least one file associated with the calendar invitation (¶ [0043]) (e.g., Tags can be assigned to link common documents);
and generating and presenting an event icon within a graphical user interface of a displayed search page on the client device, the event icon including a plurality of selectable icons (¶ [0046], [0047]) (e.g., , the managed applications 115 can return one or more sets of content items, such as emails, files, and notes; the search results can be ranked or prioritized, and displayed), 
each of the selectable icons being associated with one of the at least one email conversation associated with the calendar invitation and at least one file associated with the calendar invitation (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Claim 10 (1+10) of U.S. Patent No. 11244287 and Jagarlamudi before the effective filing date of the invention, to have combined the teachings of Jagarlamudi with the method as taught by Claim 10 (1+10) of U.S. Patent No. 11244287. 
One would have been motivated to make such combination because a way to help users prepare for a scheduled meetings would have been obtained and desired, as expressly taught by Jagarlamudi (¶ [0003]).

There are no art rejections for claims 9, 10, 15, 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagarlamudi et al. (US20170083590, Jagarlamudi).

As to claim 1, 11, 16, Jagarlamudi shows:
A method, corresponding system, and corresponding non-transitory computer readable medium,  for proactively presenting information associated with an event involving a user (¶ [0012]) (e.g. employing this dynamic search process can save a user valuable time in preparing for a meeting), the method comprising:
receiving, at a client device of the user, a selection of a search icon associated with presenting event information for events associated with the user (¶ [0040])(e.g., The secure bubble application 120 can initiate the search in response to the user selecting an option to retrieve relevant emails and files in one example);
in response to the selection of the search icon and without receiving additional inputs other than the selection of the search icon, obtaining event information about an upcoming event associated with the user (¶ [0040]) (e.g., , the secure bubble application 120 can cause the managed search application 122 to search other managed applications 115 for content relevant to the calendar event), 
wherein obtaining the event information comprises:
identifying a calendar invitation for the upcoming event (¶ [0042], [0043]) (e.g.,. the managed search application 122 can co
mpare tags from the calendar event to tags on content stored by the other managed applications; . Recurring or rescheduled meetings can include a common meeting tag);
identifying at least one email conversation associated with the calendar invitation (¶ [0043]) (e.g., . Emails that are part of a thread can similarly include a common tag);
and identifying at least one file associated with the calendar invitation (¶ [0043]) (e.g., Tags can be assigned to link common documents);
and generating and presenting an event icon within a graphical user interface of a displayed search page on the client device, the event icon including a plurality of selectable icons (¶ [0046], [0047]) (e.g., , the managed applications 115 can return one or more sets of content items, such as emails, files, and notes; the search results can be ranked or prioritized, and displayed), 
each of the selectable icons being associated with one of the at least one email conversation associated with the calendar invitation and at least one file associated with the calendar invitation (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item).

As to claims 2, 12, 17, Jagarlamudi shows:
further comprising:
detecting a selection of a selectable icon from the plurality of selectable icons being associated with the identified at least one email conversation;
and causing the at least one email conversation to be displayed on the client device (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item).

As to claims 3, 13, 18, Jagarlamudi shows:
further comprising:
detecting a selection of a selectable icon from the plurality of selectable icons being associated with the identified at least one file associated with the calendar invitation;
and causing the at least one file to be displayed on the client device (¶ [0054], [0057], [0063]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item; different content types are presented in different lists. For example, email, work files, and notes can be presented separately).

As to claim 4, Jagarlamudi shows:
The method of claim 1, wherein identifying the at least one email conversation associated with the calendar invitation is based on the at least one email conversation being attached to the calendar invitation (¶ [0007], [0043]) (e.g., . The system can gather tag information from the invitation, including from documents that are attached to the invitation; different documents may include emails, word processing documents, drawings, and notes).

As to claim 5, Jagarlamudi shows:
The method of claim 1, wherein identifying the at least one file associated with the calendar invitation is based on the at least one file being attached to the calendar invitation (¶ [0075]) (e.g., The system can retrieve further tag information from any attachments to the calendar event).

As to claim 6, Jagarlamudi shows:
The method of claim 1, further comprising:
detecting a selection of a selectable icon from the plurality of selectable icons being associated with the at least one file associated with the calendar invitation;
and providing, based on the detected selection of the selectable icon, a display of a preview of the at least one file associated with the calendar invitation, the display of the preview being presented within the graphical user interface of the displayed search page (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item).

As to claim 7, Jagarlamudi shows:
The method of claim 1, further comprising:
detecting a selection of a selectable icon from the plurality of selectable icons being associated with the at least one file associated with the calendar invitation (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item);
and providing, based on the detected selection of the selectable icon, a filename indicating a location of a file source for the at least one file associated with the calendar invitation (¶ [0045]) (e.g., The content application 124 can be used to retrieve enterprise documents stored at a location specified by the management server 130.).

As to claim 8, Jagarlamudi shows:
The method of claim 1, further comprising:
detecting a selection of a selectable icon from the plurality of selectable icons being associated with the at least one email conversation;
and based on the detected selection of the selectable icon, providing a display of a preview of the at least one email conversation, the display of the preview being presented within the graphical user interface of the displayed search page (¶ [0054], [0057]) (e.g., , a user can select a particular one of the e-mails from the e-mail card, which can indicate that the user finds the particular e-mail to be relevant; the user can select any of those content items to retrieve and view the content item).

As to claims 14, 19, Jagarlamudi shows:
The system of claim 11, wherein identifying the at least one email conversation associated with the calendar invitation is based on the at least one email conversation being attached to the calendar invitation (¶ [0007], [0043]) (e.g., . The system can gather tag information from the invitation, including from documents that are attached to the invitation; different documents may include emails, word processing documents, drawings, and notes), 
and wherein identifying the at least one file associated with the calendar invitation is based on the at least one file being attached to the calendar invitation (¶ [0075]) (e.g., The system can retrieve further tag information from any attachments to the calendar event).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cohen			[U.S. 20150007056], the information module 204 may transmit a representation of a virtual business card of each participant of the meeting for presentation in the user interface. The representation of the virtual business card may include, a link to the person's professional profile on a social network (e.g., a link to the person's LinkedIn profile))
Singh et al. 		[U.S. 20140035949], creating new entities and displaying one or more actions to the user based on the context of a selected calendar entry.
Haskins et al. 		[U.S. 9973550], receiving, by the mobile computing device, contextual information associated with the email address from the CRM database; and displaying, by the mobile computing device, the meeting information and the contextual information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/20/2022